Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or non-provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

a. Claims 1-20 of instant application are provisionally rejected on the ground non-statutory obviousness-type double patenting as being unpatentable over claims 24 & 1-12 of application No. 17/266054 (US Pat: 11270110). Although the conflicting claims are not identical, they are not patentable distinct from each other because both the claims of the instant application and the claims of the copending application are almost the same in scope. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
b. An omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON(CCPA) 136 USPQ 184 (1963).Claim 1 of instant Application is broader in scope than claim 24 of the parent application. Therefore claim 1 of this application is obvious over claim 24 of the parent application, where the functionality has not changed, absent unexpected results.
Claims are not identical, however, the scope of the invention are the same. 
Instant Application 
Application (17266054)
Claim 1: A computer-implemented method for surface modeling, the method comprising: 







receiving one or more polarization raw frames of a surface of a physical object, the polarization raw frames being captured at different polarizations by a polarization camera comprising a polarizing filter; extracting one or more first tensors in one or more polarization representation spaces from the polarization raw frames; and

 detecting a surface characteristic of the surface of the physical object based on the one or more first tensors in the one or more polarization representation spaces, comprising: 




loading a stored model corresponding to a location of the surface of the physical object, the stored model comprising one or more reference tensors in the one or more polarization representation spaces; and 

computing the surface characteristic in accordance with the stored model and the one or more first tensors in the one or more polarization representation spaces comprising computing a difference between the one or more reference tensors and the one or more first tensors in the one or more polarization representation spaces.
Claim 24: A system for surface modeling, the system comprising: a polarization camera comprising a polarizing filter, the polarization camera being configured to capture polarization raw frames at different polarizations; and a processing system comprising a processor and memory storing instructions that, when executed by the processor, cause the processor to: 

receive one or more polarization raw frames of a surface of a physical object, the polarization raw frames corresponding to different polarizations of light; extract one or more first tensors in one or more polarization representation spaces from the polarization raw frames; and 

detect a surface characteristic of the surface of the physical object based on the one or more first tensors in the one or more polarization representation spaces, wherein the surface characteristic comprises a defect in the surface of the physical object, wherein the memory further stores instructions that, when executed by the processor, cause the processor to detect the surface characteristic by: 

loading a stored model corresponding to a location of the surface of the physical object; and computing the surface characteristic in accordance with the stored model and the one or more first tensors in the one or more polarization representation spaces wherein the stored model comprises a reference three-dimensional mesh, and wherein the memory further stores instructions that, when executed by the processor, cause the processor to compute the surface characteristic by: 

computing a three-dimensional point cloud of the surface of the physical object based on the one or more first tensors in the one or more polarization representation spaces; and computing a difference between the three-dimensional point cloud and the reference three-dimensional mesh.





Dependent claims are very similar to the dependent claim of the parent case. Therefore, they are obvious and not patentable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD K TALUKDER/Primary Examiner, Art Unit 2648